Citation Nr: 0938989	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation to include whether the overpayment 
was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1983 to July 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination of the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO), dated in March 2005. 

In January 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In March 2008, the Board remanded the case for an audit 
report and a completed Financial Status report.  While 
financial records and a financial status report have been 
added to the file, the total amount of the current 
overpayment and Veteran's income are unclear.  As the 
requested development has not been completed, further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit report of the 
Veteran's disability compensation account, 
clearly setting forth the period of the 
overpayment for the following periods:

a).  From August 1995 to June 1997, when 
the Veteran's first wife and son were 
dependents; 

b).  From June 1997 to February 2004, 
when the Veteran's son was a dependent; 
and

c).  The dates when the Veteran's second 
wife was added as a dependent.  

The audit should account for the reduction 
of the current debt to $4876.70, as 
reported in the supplemental statement of 
the case in April 2009 and should include 
the final total amount of the overpayment. 

2. Ask the Veteran to complete a new 
Financial Status Report (VA Form 20-5655).  
Specifically instruct the Veteran that it 
is important that he provide his income as 
a bus driver with the Massachusetts 
Transit Department.  

3. After completion of the above, 
readjudicate the request for waiver of 
recovery of the overpayment, under the 
standard of equity and good conscience.  
If the benefit sought is denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


